DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to Amendment filed on 11/04/22.  Accordingly, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gareau et al (2020/0252350) newly-cited.
-Regarding claim 1, Gareau et al teaches a method implemented by a first device (“first node”, [0007]), the method (see figure 2A) comprising: 
procedure (PHY A Sub-calendar) of sending a first Flexible Ethernet (FlexE) instance (“stream of 66b blocks”, [0042]) at a first physical layer (PHY) (referred to “each PHY”, [0042]) using a calendar (“master calendar”, [0042]) constructed by a FlexE shim (referred to “FlexE shim 16”, [0041]) , wherein the first FlexE instance comprises a first clock synchronization packet (“FlexE overhead”, [0042]); and 
procedure (PHY B Sub-calendar) of sending a second FlexE instance (“stream of 66b blocks”, [0042])  at a second PHY (referred to “each PHY”, [0042]) using the calendar, wherein the second FlexE instance comprises a second clock synchronization packet (“FlexE overhead”, [0042]), and wherein the first PHY and the second PHY are in a same FlexE group (“Flex E group 12”, [0042]), (see [0007, 0041, 0042]).
-Regarding claim 2, Gareau et al teaches that the method comprises:  using, by a first clock device (“first clock”, [0008]) in the first device when the first PHY and the second PHY are in a normal state (being a normally operational state), the first clock synchronization packet to perform clock synchronization (“synchronizing”, [0008]) on a second clock device (“second clock”, [0008]) in a second device (“second node”, [0007]) , (see [0007, 0008, 0010]).
-Regarding claim 4, Gareau et al teaches that the method comprises:  using, by the first clock device when the first PHY is normal and no matter when the second PHY is faulty or not, the first clock synchronization packet to perform the clock synchronization (see [0008, 0010, 0042, 0043, 0049]).
-Regarding claim 5, Gareau et al teaches that the method comprises:   using, by a first clock device (“first clock”, [0008]) in the first device, the first clock synchronization packet to perform first clock synchronization (“synchronizing”, [0008]) on a second clock device (“second clock”, [0008]) in a second device (“second node”, [0007]), (se [0007, 0008, 0010]).
-Regarding claim 7, Gareau et al teaches that the first clock synchronization packet and the second clock synchronization packet are Precision Time Protocol (PTP) packets (“Precision Time Protocol (PTP) messages”, [0007]), (see [0007, 0139]).
-Regarding claim 8, Gareau et al teaches a method implemented by a second device (“second node”, [0007]) , the method (see figure 2B) comprising: 
procedure (PHY A Sub-calendar)  of receiving a first Flexible Ethernet (FlexE) instance (“stream of 66b blocks”, [0042]) at a first physical layer (PHY) (referred to “each PHY”, [0043]) using a calendar (Master Calendar) constructed by a FlexE shim (referred to “FlexE shim 16”, [0041]), wherein the first FlexE instance comprises a first clock synchronization packet (“FlexE overhead”, [0043]); and 
procedure (PHY B Sub-calendar)  of receiving a second FlexE instance (“stream of 66b blocks”, [0042]) at a second PHY (referred to “each PHY”, [0043]) using the calendar, wherein the second FlexE instance comprises a second clock synchronization packet (“FlexE overhead”, [0043]), and wherein the first PHY and the second PHY are in a same FlexE group (see [0042, 0043, 0049]).
-Regarding claim 9, Gareau et al teaches that the method comprises:   synchronizing/adjusting, by the second device when the first PHY and the second PHY are in a normal state, a second clock device (“second clock”, [0008])  in the second device based on the first clock synchronization packet to synchronize with a first clock device (“first clock”, [0008]) in a first device (“first node”, [0007]) when synchronization is not occurred between the first clock device and the second clock device (see [0007, 0008, 0010]).
-Regarding claim 11, Gareau et al teaches that the method comprises:   synchronizing/adjusting, when the first PHY is normal and no matter when the second PHY is faulty or not, the second clock device based on the first clock synchronization packet (see [0008, 0010, 0042, 0043, 0049]).
-Regarding claim 12, Gareau et al teaches that the method comprises:   synchronizing/adjusting a second clock device (“second clock”, [0008])  in the second device based on the first clock synchronization packet to synchronize with a first clock device (“first clock”, [0008]) in a first device (“first node”, [0007]) when synchronization is not occurred between the first clock device and the second clock device (see [0007, 0008, 0010]).
-Regarding claim 14, Gareau et al teaches a first device (“first node”, [0007]) comprising: a memory (“non-transitory computer readable medium”, [0144]) configured to store a computer program (“software”, [0144]) ; and a processor (“processor”, [0144])  coupled to the memory and configured to execute the computer program to cause the first device to perform a method, the method (see figure 2A) comprising: 
procedure (PHY A Sub-calendar) of sending a first Flexible Ethernet (FlexE) instance (“stream of 66b blocks”, [0042]) at a first physical layer (PHY) (referred to “each PHY”, [0042]) using a calendar (“master calendar”, [0042]) constructed by a FlexE shim (“FlexE shim 16”, [0041]) , wherein the first FlexE instance comprises a first clock synchronization packet (“FlexE overhead”, [0042]); and 
procedure (PHY B Sub-calendar) of sending a second FlexE instance (“stream of 66b blocks”, [0042])  at a second PHY (referred to “each PHY”, [0042]) using the calendar, wherein the second FlexE instance comprises a second clock synchronization packet (“FlexE overhead”, [0042]), and wherein the first PHY and the second PHY are in a same FlexE group (“Flex E group 12”, [0042]), (see [0007, 0041, 0042]).
-Regarding claim 15, Gareau et al teaches that the first device comprises a first clock device (“first clock”, [0008]) configured to use, when the first PHY and the second PHY are in a normal state, the first clock synchronization packet to perform clock synchronization (“synchronizing”, [0008]) on a second clock device (“second clock”, [0008]) in a second device (“second node”, [0007]) , (see [0007, 0008, 0010]).
-Regarding claim 17, Gareau et al teaches that when the first PHY is normal and no matter when the second PHY is faulty or not, the first clock device is further configured to use the first clock synchronization packet to perform the clock synchronization (see [0008, 0010, 0042, 0043, 0049]).
-Regarding claim 18, Gareau et al teaches that the first device comprises a first clock device (“first clock”, [0008]) configured to use the first clock synchronization packet to perform first clock synchronization (“synchronizing”, [0008]) on a second clock device (“second clock”, [0008]) in a second device (“second node”, [0007]) , (see [0007, 0008, 0010]).
	-Claim 20 is rejected with similar reasons for claim 7.
Allowable Subject Matter
Claims 3, 6, 10, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 11/04/22 have been fully considered.  Resultedly, claims 3, 6, 10, 13, 16 and 19 are allowable.  However, claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15, 17, 18 and 20, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632